Mr. Presiding Justice Carnes delivered the opinion of the court. 2. Replevin, § 124*—when evidence offered insufficient to establish title in action on bond. Defendant in an action on a replevin bond, given in a replevin suit which he had voluntarily dismissed, sought to establish his title to the property by introducing a certified copy of a chattel mortgage which described a note secured thereby, giving its date, amount and stated that it was payable to defendant and that it was signed by the mortgagor, and gave the date of its maturity. There was no offer to show an indebtedness from the mortgagor to defendant nor any other offer to show the contents of the note than that contained in the copy of the mortgage. The only excuse for failure to produce the note was defendant’s evidence that he was unable to find it, though he had made a careful search for it. It was held that even though the proof of loss of the mortgage was sufficient under the Mortgage Act, sec. 5 (J. & A. IT 7580), it was not sufficient as a ground for secondary evidence of the contents of the note and there was no sufficient offer to prove their contents, and that the evidence offered was not sufficient to show title in defendant.